
	
		III
		112th CONGRESS
		2d Session
		H. CON. RES. 132
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 11, 2012
			Received and referred to the
			 Committee on Rules and
			 Administration
		
		CONCURRENT RESOLUTION
		Providing funding to ensure the printing
		  and production of the authorized number of copies of the revised and updated
		  version of the House document entitled Hispanic Americans in
		  Congress, and for other purposes.
	
	
		
		1.Funding to ensure production
			 of authorized number of copies of revised version of Hispanic Americans
			 in CongressNotwithstanding section 2(b) of House
			 Concurrent Resolution 90, One Hundred Seventh Congress (agreed to December 7,
			 2001), in printing the updated version of House Document 103–299, entitled
			 Hispanic Americans in Congress (as revised by the Library of
			 Congress), the Public Printer shall print the maximum number of copies of such
			 Document for which the total printing and production costs do not exceed an
			 amount equal to the amount provided for under such section, increased by
			 $700,000.
		2.Electronic
			 publication of certain house documents
			(a)Electronic
			 publicationUpon request of
			 the Committee on House Administration of the House of Representatives, the
			 Public Printer shall publish and disseminate an electronic version of each of
			 the House documents referred to in subsection (b), under the direction of the
			 Committee.
			(b)Documents
			 describedThe House documents referred to in this subsection are
			 as follows:
				(1)The updated version of House Document
			 103–299, entitled Hispanic Americans in Congress, as described
			 in section 1.
				(2)House Document
			 108–223, entitled Women in Congress, 1917–2006.
				(3)House Document
			 108–224, entitled Black Americans in Congress, 1870–2007.
				
	
		
			Passed the House of
			 Representatives September 10, 2012.
			Karen L. Haas,
			Clerk
		
	
